Citation Nr: 1751473	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hip and thigh disability.

2. Entitlement to service connection for bilateral knee disability.

3. Entitlement to service connection for lumbar spine disability.

4. Entitlement to service connection for facial injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1979 to March 1980.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference Board hearing in May 2017.  The transcript is of record.

The issues of entitlement to service connection for lumbar spine disability and facial injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

A chronic disability of the hips, thighs, or knees has not been diagnosed at any time during the appeal period.  



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hip and thigh disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for entitlement to service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Issue 1: Bilateral Hip and Thigh Disorder

The Veteran has not been diagnosed with a diagnosed disability of the hips or thighs at any time during the appeal period.  He acknowledged such at his personal hearing.  [The undersigned explained the importance of having a diagnosed disability.]  Instead, the Veteran reports pain of the hips and thighs.  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) aff'd 259 F.3d 1356 (Fed. Cir. 2001) (affirming on other grounds without addressing pain alone).  "In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran was afforded with a VA examination in October 2011.  The examiner did not diagnose a physical problem with the Veteran's hips or thighs.  However, he did diagnose a somatoform disorder that could be the source of the pain.  A somatoform disorder is defined as "a psychiatric disorder in which the patient experiences physical symptoms although no actual physical disorder can be found to explain them."  McGraw-Hill Dictionary of Scientific & Technical Terms, 6E. S.v. "somatoform disorder." Retrieved October 10 2017 from https://encyclopedia2.thefreedictionary.com/somatoform+disorder.  

Also of record is a September 2016 radiology report that indicates that the Veteran's hips were normal on x-rays.  The examiner stated that the Veteran's lumbar spine condition could be the cause of his problem with hip pain.  Put another way, while not being a disability in and of itself, there is some evidence that the Veteran's complaints of hip pain could be a symptom of his lumbar spine disability, which is being Remanded below.

The Board notes that the Veteran sought service connection for an acquired psychiatric disorder subsequent to his claim in this matter.  A VA examination diagnosed schizoaffective disorder relating to his somatic conditions, but the Veteran's claim for service connection was denied in March 2014.  The Veteran did not appeal that denial.  Accordingly service connection for a somatoform disorder is not before the Board and need not be considered.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral hip and thigh disorder must therefore be denied.

Issue 2: Bilateral Knee Disorder

The Veteran has not been diagnosed with a disorder of the knees at any time during the appeal period.  The Veteran had VA examinations for his knees in October 2011 and February 2014.  Both examiners opined that the Veteran did not have a knee condition.  However, similar to the above discussion, the Veteran reports pain without any underlying diagnosis.  He just claims pain.  Pain without more is not a disability for which service connection may be granted.  

Similarly, the October 2011 VA examiner stated that the Veteran's knee pain could be related to his somatic disorder, but the psychiatric disorder is not before the Board.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral knee disability must therefore be denied.


ORDER

Entitlement to service connection for bilateral hip and thigh disability is denied.

Entitlement to service connection for bilateral knee disability is denied.


REMAND

The Veteran was given a secondary diagnosis of TMJ (temporomandibular joint) internal derangement by the TMJ & Facial Pain Clinic in January 2010.  The VA examiner reported in October 2011 that there was no evidence of TMJ.  The VA examiner did not consider the January 2010 diagnosis or explain whether the condition resolved subsequent to the diagnosis or if the examiner disagreed with the January 2010 diagnosis.  The October 2011 examiner also did not opine on the etiology of TMJ, if the Veteran had the condition previously.  A new examination is required.

The Veteran has been diagnosed with degenerative changes of the lumbar spine.  Although the October 2011 VA examiner opined that these changes were part of the normal aging process and not related to the Veteran's ankle, the examiner did not address whether the spine disability was aggravated by a fall such as the documented December 2007 fall.  An opinion is necessary to determine if the Veteran at least as likely as not fell due to his service-connected ankle, and if so if it was at least as likely as not that the fall aggravated the Veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder, including a copy of this remand, to one or more appropriate medical professionals.  Schedule the Veteran for an examination with the professionals.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran has had TMJ internal derangement or another TMJ disorder at any point from August 2011 to the present?  If TMJ is not diagnosed the examiner should address the January 2010 medical records.

(b) For any disability identified in (a), is it at least as likely as not that the disability was caused or aggravated (i.e. worsened) by the Veteran falling, including his December 2007 fall?

(c) Is it at least as likely as not that the Veteran's lumbar spine disability was caused or aggravated by the Veteran falling, including his December 2007 fall?

(d) If the answer to either (b) or (c) is yes, is it at least as likely as not that the Veteran falling was due to his service-connected ankle disability?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

 
If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


